Exhibit 10(y)


exhibit10ydavidjoycep_image1.gif [exhibit10ydavidjoycep_image1.gif]    


December 23, 2019 Equity Grant Agreement
GE 2007 Long-Term Incentive Plan


GE Performance Stock Unit Grant Agreement For David Joyce (“Grantee”)


Grant Date
PSUs Granted
Restriction Lapse Dates
December 23, 2019
1,500,000
December 31, 2020 (with respect to 50% of the PSUs) and December 31, 2021 (with
respect to 50% of the PSUs), subject to the terms and conditions set forth
below.



Performance Stock Unit Grant Agreement - terms & conditions


1.
Grant. The Management Development and Compensation Committee (“Committee”) of
the Board of Directors of General Electric Company (“Company”) has granted the
above number of Performance Stock Units (“PSUs”) to the individual named in this
grant agreement (“Grantee”). Each PSU entitles the Grantee to receive from the
Company (i) one share of General Electric Company common stock, par value $0.06
per share (“Common Stock”), and (ii) cash payments based on dividends paid to
shareholders of such stock, for each PSU for which the restrictions set forth in
paragraph 3 (including subparagraph 3.1) lapse in accordance with their terms as
set forth in this Grant Agreement, the GE 2007 Long-Term Incentive Plan (“Plan”)
and any rules or procedures adopted by the Committee.



2.
Dividend Equivalents.  Until such time as the following restrictions lapse, or
the PSUs are cancelled, whichever occurs first, the Company will establish an
amount to be paid to the Grantee (“Dividend Equivalent”) equal to the number of
PSUs subject to restriction times the per share quarterly dividend payments made
to shareholders of the Company’s Common Stock. The Company shall accumulate
Dividend Equivalents and will pay the Grantee a cash amount equal to the
Dividend Equivalents accumulated and unpaid as of the date that restrictions
lapse (without interest). Such amount shall be paid with respect to each share
on the same date that such share is delivered as set forth in paragraph 4.
Notwithstanding the foregoing, any accumulated and unpaid Dividend Equivalents
attributable to PSUs that are cancelled



1



--------------------------------------------------------------------------------




(or adjusted below target) will not be paid and are immediately forfeited upon
cancellation of the PSUs.


3.
Restrictions/Performance Goals.  On each Restriction Lapse Date, the requirement
to remain continuously employed by the Company and its Affiliates (as defined
below) shall lapse with respect to 50% of the total number of PSUs specified in
this Grant Agreement, as further subject to and adjusted based on performance as
set forth in subparagraph 3.1 (“Adjusted PSUs”).  PSUs for which the requirement
to remain employed has not lapsed shall be immediately cancelled upon
termination of employment, except as follows:



a.
Employment Termination Due to Death or Disability.  If the Grantee’s employment
with the Company and its Affiliates (as defined below) terminates as a result of
the Grantee’s death or disability, then a pro-rata portion of each PSU shall
lapse as if the target described in subparagraph 3.1 were met. The pro-rata
portion of each PSU shall be based upon the number of days employed during the
relevant service period for such PSU, as described in subparagraph 3.1. Each
such PSU will be paid to the Grantee’s estate (in the event of death) or Grantee
(in the event of disability) within 30 days following the Grantee’s death or
disability. For this purpose, “disability” means the inability to perform any
job for which the Grantee is reasonably suited by means of education, training
or experience.



b.
Voluntary Termination or Termination for Cause. If the Grantee's employment with
the Company and its Affiliates (as defined below) is voluntarily terminated by
the Grantee (and is not due to disability under subparagraph 3(a) above) or is
involuntarily terminated by the Company and its Affiliates (as defined below)
for cause, then all remaining PSUs for which the requirement to remain employed
has not lapsed shall be immediately cancelled. For this purpose, “cause” shall
be determined by the Company in its sole discretion, and may include a violation
of a Company policy and/or code of conduct.



c.
Termination Due to Other Reasons.  If the Grantee’s employment with the Company
and its Affiliates (as defined below) terminates for any other reason, and the
Grantee and the Company have not entered into a written agreement explicitly
providing otherwise in accordance with rules and procedures adopted by the
Committee, then the PSUs for which the requirement to remain employed has not
lapsed shall be immediately cancelled.



2



--------------------------------------------------------------------------------






d.
Affiliate.  For purposes of this Grant Agreement, “Affiliate” shall have the
meaning set forth in the Plan. That is, an “Affiliate” shall mean (i) any entity
that, directly or indirectly, is owned 50% or more by the Company and thereby
deemed under its control and (ii) any entity in which the Company has a
significant equity interest as determined by the Committee. Transfer of
employment among the Company and its Affiliates is not a termination of
employment for purposes of this Grant.



e.
Vesting. The Committee or its delegates may modify the vesting of any PSUs in
its discretion, consistent with applicable law.



3.1 Performance Goals and Adjustment. Adjusted PSUs shall be the number of PSUs
that become eligible for each lapse of restrictions, subject to paragraph 3,
contingent on achievement of the following goals:


a.
40% of the PSUs (600,000) shall be contingent and adjusted based on achievement
of the following goals for the March 19, 2019 to December 31, 2021 performance
period:

   
i.
If the Company’s Total Shareowner Percentage Return (“TSR”) is equal to the 55th
percentile (“target”) of the Total Shareowner Percentage Return for companies in
the S&P 500 (“S&P 500 TSR”), then 100% of such PSUs shall be eligible for the
lapse of restrictions.



ii.
If the Company TSR is equal to the 35th percentile (“threshold”) of the S&P 500
TSR, then one-quarter (25%) of such PSUs shall be eligible for the lapse of
restrictions. All such PSUs shall be cancelled if Company TSR is less than
Threshold performance.



iii.
If the Company TSR is equal to or exceeds the 80th percentile (“maximum”) of the
S&P 500 TSR, then such PSUs to be eligible for the lapse of restrictions shall
be adjusted upward by 75% (175%).



iv.
In the event that the Grantee remains employed with the Company through December
31, 2020, he shall be eligible for 25% of the PSUs granted pursuant to this
Section 3.1(a) (i.e., 150,000 PSUs at target), subject to determination by the
Committee of the satisfaction of the performance conditions mentioned above; if
the Grantee remains



3



--------------------------------------------------------------------------------




employed with the Company through December 31, 2021, he shall be eligible for
the remaining 75% of the PSUs granted pursuant to this Section 3.1(a) (i.e., an
additional 450,000 PSUs at target), subject to determination by the Committee of
the satisfaction of the performance conditions mentioned above. In each case,
determination of the satisfaction of the performance conditions is expected to
occur at the Committee’s first regularly scheduled meeting after December 31,
2021.


b.
60% of the PSUs (900,000) shall be contingent and adjusted based on achievement
of the goals for the Aviation business under the Company’s Annual Executive
Incentive Plan (“AEIP”) as follows:



i.
The adjustment for one-third of such PSUs (300,000) shall correspond to the
actual funding percentage (as may be adjusted by the Committee under the terms
of the AEIP), for Aviation’s AEIP bonus pool for January 1, 2019 to December 31,
2019.



ii.
The adjustment for one-third of such PSUs (300,000) shall correspond to the
actual funding percentage (as may be adjusted by the Committee under the terms
of the AEIP), for Aviation’s AEIP bonus pool for January 1, 2020 to December 31,
2020.



iii.
The adjustment for one-third of such PSUs (300,000) shall correspond to the
actual funding percentage (as may be adjusted by the Committee under the terms
of the AEIP), for Aviation’s AEIP bonus pool for January 1, 2021 to December 31,
2021.



iv.
In the event that the Grantee remains employed with the Company through December
31, 2020, he shall be eligible for the PSUs granted pursuant to Sections
3.1(b)(i) and (ii) above, subject to determination of the satisfaction of the
performance conditions mentioned above by the Committee. In the event that the
Grantee remains employed with the Company through December 31, 2021, he shall be
eligible for the PSUs granted pursuant to Section 3.1(b)(iii) above, subject to
determination of the satisfaction of the performance conditions mentioned above
by the Committee.



Adjustment based on TSR performance shall reflect a proportional percentage of
such PSUs for performance between threshold and target, and for performance
between target and maximum, determined based upon linear interpolation.
Measurement of TSR and calculation of Aviation’s AEIP funding percentages shall
be determined solely


4



--------------------------------------------------------------------------------




by the Committee, in accordance with the customary accounting and financial
reporting practices used by the Company for external reporting, and shall
include adjustment for any recapitalization, split-up, spinoff, reorganization,
restructuring or other similar corporate transaction as determined by the
Committee to prevent dilution or enlargement of benefits or potential benefits
intended from the PSUs. PSUs for which restrictions do not lapse in accordance
with this paragraph shall be immediately cancelled.
 
4.
Delivery and Withholding Tax.  Except in the event of death or disability as
described in subparagraph 3(a), as soon as practicable following the applicable
Restriction Lapse Date, but in no event later than March 15, 2021, with respect
to the PSUs described in Sections 3.1(b)(i) and (ii), and no later than March
15, 2022 with respect to the other PSUs described in this Grant Agreement, the
Company shall deliver such number shares of GE common stock underlying the
Adjusted PSUs for which restrictions have lapsed in accordance with the terms in
paragraphs 3 and 3.1, to the Grantee electronically through the Grantee’s
brokerage account or in another manner determined by the Company; provided
however, that the date of issuance or delivery may be postponed by the Company
for such period as may be required for it with reasonable diligence to comply
with any applicable listing requirements of any national securities exchange and
requirements under any law or regulation applicable to the issuance or transfer
of such shares. Further, the Grantee shall pay to or reimburse the Company,
through the broker selected by the Company, for any federal, state, local or
foreign taxes required to be withheld and paid over by it, at such time and upon
such terms and conditions as the Company may prescribe before the Company shall
be required to deliver such shares.



5.
Alteration/Termination.  Under the express terms of this Grant Agreement, the
Company shall have the right at any time in its sole discretion to amend, alter,
suspend, discontinue or terminate any PSUs without the consent of the Grantee.
Furthermore, the PSUs provided under this Grant Agreement shall be subject to
the Company’s policy with respect to the compensation recoupment, in effect as
of the date of this Grant Agreement and as amended from time to time.  Also, the
PSUs shall be null and void to the extent the grant of PSUs or the lapse of
restrictions thereon is prohibited under the laws of the country of residence of
the Grantee.



6.
Plan Terms.  All terms used in this Grant have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request. This Grant
Agreement is subject to the terms and provisions of the Plan, which are
incorporated by reference.



5



--------------------------------------------------------------------------------




In the event of any conflict between the provisions of this Grant Agreement and
those of the Plan, the provisions of the Plan shall control.


7.
Section 409A. This Grant Agreement shall be construed and administered
consistently with the intent that the PSUs described herein be exempt from the
requirements of Section 409A of the Code (“Section 409A”) and any state law of
similar effect (i.e., applying the “short-term deferral” rule described in
Treas. Reg. § 1.409A-1(b)(4) and/or another exemption). To the extent such laws
apply, the Grant Agreement shall be construed and administered consistently with
the requirements thereof to avoid taxes thereunder. Consistent therewith, where
the Grant Agreement specifies a window during which a payment may be made, the
payment date within such window shall be determined by the Employer in its sole
discretion.



8.
Entire Agreement.  This Grant Agreement, the Plan, and any rules and procedures
adopted by the Committee contain all of the provisions applicable to the PSUs
and no other statements, documents or practices may modify, waive or alter such
provisions unless expressly set forth in writing, signed by an authorized
officer of the Company and delivered to the Grantee.



This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.




6

